Exhibit 10.4

FIRST AMENDMENT TO THE COMSTOCK RESOURCES, INC.

2009 LONG-TERM INCENTIVE PLAN

WHEREAS, Comstock Resources, Inc. (the “Company”) has previously adopted the
2009 Long-term Incentive Plan (the “Plan”), effective May 19, 2009; and

WHEREAS, the Board of Directors (the “Board”), at its meeting on December 12,
2013, approved an amendment to the Plan to prohibit the cash buy-out of
“underwater” stock options; and

WHEREAS, Part V of the Plan authorizes the Compensation Committee (the
“Committee”) to determine the performance measures for Performance Units awarded
under the Plan; and

WHEREAS, as authorized in Part V of the Plan, the Committee approved the form of
an amendment to the Plan at its meeting on December 13, 2012, establishing
performance goals so that Performance Unit awards under the Plan will be
deductible as “performance-based compensation” under Section 162(m) of the
Internal Revenue Code of 1986, as amended;

NOW, THEREFORE, this First Amendment to the 2009 Long-term Incentive Plan is
adopted, effective January 1, 2013:

I. Paragraph I.14(c) of the Plan is amended to provide as follows (added
provisions are underlined):

(c) Neither the Board nor the Committee may, without further approval of the
stockholders of the Company, reduce the exercise price of a Stock Option or the
grant value of a Stock Appreciation Right, except in accordance with the
adjustments pursuant to paragraph I.11. Neither the Board nor the Committee may
accelerate the vesting of an Award of Restricted Stock, Restricted Stock Units
or Performance Units, except in the event of a Participant’s death, Disability
or Retirement. Neither the Board nor the Committee shall offer a cash buy-out of
“underwater” Stock Options, and such buyouts of “underwater” Stock Options shall
be prohibited.

II. The Plan is amended by adding Part VII to provide as follows:

VII. SECTION 162(m) PERFORMANCE AWARDS

The maximum aggregate Award of Performance Units that a Participant may receive
in any one Fiscal Year shall be 750,000 Shares, if stated in shares of stock, or
$10,000,000, if stated in cash, determined as of the date of the award.

Notwithstanding any other terms of this Plan, the vesting, payout or value (as
determined by the Committee) of each Award other than a Stock Option or Stock
Appreciation Right that, at the time of grant, the Committee intends to be
performance-based compensation to a “covered employee,” as such terms are
defined in Section 162(m) of the Code, shall be determined by the attainment of
one or more performance goals as determined by the Committee in conformity with
Section 162(m) of the Code. The Committee shall specify in writing, by
resolution or otherwise, the Participants eligible to receive such an Award
(which may be expressed in terms of a class of individuals) and the performance
goal(s) applicable to such Awards within 90 days after the commencement of the
period to which the performance goal(s) relate(s), or such earlier time as
required to comply with Section 162(m) of the Code. No such Award shall be
payable unless the Committee certifies in writing, by resolution or otherwise,
that the performance goal(s) applicable to the Award were satisfied. In no case
may the Committee increase the value of an Award of performance-based
compensation above the maximum value determined under the performance formula by
the attainment of the applicable performance goal(s), but the Committee retains
the discretion to reduce the value below such maximum.

The performance goals, upon which the payment or vesting of an Award occurs that
is intended to qualify as performance-based compensation, shall be limited to
the following performance measures:

(a) Increases in, or levels of, net asset value; net asset value per share;
pretax earnings; earnings before interest, taxes, depreciation, amortization,
exploration and other non-cash expenses (“EBITDAX”); net income and/or earnings
per share;

(b) Return on equity, return on assets or net assets, return on capital
(including return on total capital or return on invested capital);



--------------------------------------------------------------------------------

(c) Share price or stockholder return performance (including, but not limited
to, growth measures and total stockholder return, which may be measured in
absolute terms and/or in comparison to a group of peer companies or an index);

(d) Oil and gas reserve replacement, reserve growth and finding and development
costs;

(e) Increases in, or levels of, oil and/or gas production;

(f) Performance of investments in oil and gas properties;

(g) Cash flow measures (including, but not limited to, cash flows from operating
activities, discretionary cash flows, and cash flow return on investment,
assets, equity or capital); and

(h) Decreases in the leverage ratio (defined as total debt over EBITDAX).

Any performance measure(s) may be used in comparison to the performance of a
group of peer companies, or a published or special index that the Committee, in
its sole discretion, deems appropriate. The Committee shall also have the
authority to provide in Award Agreements for accelerated vesting of an Award
based on the achievement of performance goal(s), a Participant’s Retirement, or
a Change in Control.

The Committee may provide in any Award Agreement that any evaluation of
attainment of a performance goal may include or exclude any of the following
events that occurs during the relevant period: (a) asset write downs;
(b) litigation judgments or settlements; (c) the effect of changes in tax laws,
accounting principles, or other laws or regulations affecting reported results;
(d) any reorganization or restructuring transactions; (e) extraordinary
nonrecurring items as described in Accounting Principles Board Opinion No. 30
and/or in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s Annual Report on Form 10-K for
the applicable year; and (f) significant acquisitions or divestitures. To the
extent such inclusions or exclusions affect Awards to covered employees, they
shall be prescribed in a form that meets the requirements of Section 162(m) of
the Code for deductibility.

In the event that applicable tax and/or securities laws change to permit
discretion by the Committee to alter the governing performance measures without
obtaining stockholder approval of such changes, the Committee shall have sole
discretion to make such changes without obtaining stockholder approval. In
addition, in the event that the Committee determines that it is advisable to
grant Awards to covered employees that shall not qualify as performance-based
compensation, the Committee may make such grants without satisfying the
requirements of Section 162(m) of the Code.